        Case 1:19-cr-10459-RWZ Document 1185 Filed 08/04/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


                                                     DOCKET NO.: 1: 19-CR-10459-RWZ

____________________________
                                      )
UNITED STATES OF AMERICA              )
                                      )
V.                                    )              DEFENDANT’S MOTION TO
                                      )              REVOKE DETENTION ORDER
JEREMIA MEDINA                        )
____________________________          )


       The Defendant, Jeremia Medina, in the above-captioned matter hereby moves this

Honorable Court to revoke its detention pursuant to 18 U.S.C. §3145(b), which was imposed on

April 27, 2020.

       As reason therefor, the government moved for detention against the Defendant on

December 5, 2019. On December 19, 2019, the Defendant consented to detention without

prejudice. On or about April 24, 2020, the Defendant sought release from detention based on the

special circumstance of COVID-19. On April 27th, this court denied the Defendant’s request.

The Defendant now avers that given certain medical issues that he is experiencing as well as the

evidence against him which does not support the conclusion that no conditions of release will

reasonably assure the safety of the community, release is warranted.

       Pursuant to 18 U.S.C.§3142(e)(3), there is a rebuttable presumption that no condition or

combination of conditions that will reasonably assure the appearance of the Defendant as

required and the safety of the community. This is based on the Defendant being charged with an

offense for which a maximum term of imprisonment of 10 years or more is prescribed. In its
        Case 1:19-cr-10459-RWZ Document 1185 Filed 08/04/20 Page 2 of 3



April 27th decision, the court found the Defendant presented sufficient evidence to rebut the

presumption but detention was nonetheless warranted.

       Currently, the Defendant is housed at the Dedham House of Correction. Prior to his

incarceration and to date, the Defendant is experiencing significant pain due to severe cervical

disc herniation. As can be gleaned in his medical records (attached separately), this herniation

appeared in an MRI in 2015 and though surgery was recommended, the Defendant chose to

defer this option. Unfortunately, this medical issue has become increasingly problematic. The

Defendant is now experiencing more symptoms that include numbness of hands. The most

recent MRI of June 10, 2020 confirms extensive disease. The jail has purportedly done what it

can to make the Defendant more comfortable but given his condition, surgery is required.

       The Defendant proposes this Honorable Court release the Defendant to home

confinement in a residence that is appropriately suitable. Also, the Defendant can be equipped

with a GPS device in order for his whereabouts to be monitored. At this juncture, the

Defendant is keenly aware of the likelihood that he will face incarceration on this matter.

Notwithstanding, there exists nothing but an anticipated blanket assertion that this will

somehow result in his willingness to flee. The Defendant is not desirous to flee or to jeopardize

any possible plea discussions and/or sentence by violating this Court’s order of pre-trial release.

       WHEREFOR, for all the foregoing reasons, the Defendant respectfully requests a hearing

on this motion for reconsideration and therefore asks this Honorable Court to revoke the order

of detention and release him on conditions.
   Case 1:19-cr-10459-RWZ Document 1185 Filed 08/04/20 Page 3 of 3



                                                         Respectfully submitted,

                                                         /s/ Frank D. Camera______
                                                         Frank D. Camera
                                                         B.B.O. #635930
                                                         99 South Main Street #220
                                                         Fall River, MA 02721
Dated: August 4, 2020                                    (508)677-2878




                                CERTIFICATE OF SERVICE

  I, Frank D. Camera, hereby certify that this document filed through the ECF system was

sent electronically to the registered participants as identified on the Notice of Electronic

filing on August 3, 2020.



                                                         /s/ Frank D. Camera_____
